DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
 “the tub receiver” is mistakenly written for “the tube receiver” in claims 1 and 12.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) in view of Holst (GB 444,794) and Schwartz et al. (US 2008/0120895), hereinafter Schwartz.
	Regarding claim 1, McElfresh teaches (Fig. 1) of a humane pest trap apparatus (Lines 9-12, animal trap) comprising:
a trap housing (cage 5) having a front side separated from a back side, a left side separated from a right side, and a top side separated from a bottom side defining a trap interior (cage 5 has back, left, right, top, and bottom sides defining a trap interior), the right side having a release aperture (aperture by hinged door 6) extending through to the trap interior, an entrance aperture (aperture at hinged platform 20 in which the pest falls into the trap interior);
a release door (hinged door 6) coupled to the trap housing (5), the release door (6) being hingeably coupled to the right side and selectively covering and uncovering the release aperture (hinged door 6 is on the right side and selectively covers and uncovers the release aperture);
a tube receiver (fastening devices 17) coupled to the trap housing (5), and
a tube (runway 11) having a tube wall extending from a trap end (Fig. 2, end of runway 11 connecting to second runway 16) to an open end (open ends at the lateral branches 10), the trap end being selectively engageable with the tube receiver (trap end engages with the tube 11 through the tube receiver 17) to fully encompass the entrance aperture (entrance aperture at platform 20 is fully encompassed by the trap end with second runway 16). 
McElfresh does not appear to teach the top side having an entrance aperture extending through to the trap interior, the tube receiver being coupled to the top side adjacent the entrance aperture; and the tube wall being substantially flexible to allow the open end to rest perpendicular to the ground.
	Holst is in the field of rodent traps and teaches (Fig. 1) of the top side (top side of vessel 1) having an entrance aperture (open top of funnel 6) extending through to the trap interior (extends into the trap interior of vessel 1), the receiver being coupled to the top side adjacent the entrance aperture (page 2 lines 4-7, ladder is preferably hingedly connected to the top side of the funnel adjacent to the entrance aperture).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Holst to move the entrance aperture to the top side and have the tube receiver coupled to the top side adjacent the entrance aperture in order to make the animal slip into the trap interior and prevent the animal from climbing out as motivated by Holst (Lines 24-34).
	Schwartz is in the field of rodent traps and teaches (Fig. 1) of the tube wall (tube 14) being substantially flexible to allow the open end (opening 15) to rest perpendicular to the ground (¶0059, tubes 14 are preferably flexible tubes that allows the open end 15 to rest perpendicular to the ground).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to have a flexible tube to allow the open end to rest perpendicular to the ground in order to change the direction of the ramp and direct the rodents from the intended direction and a flexible tube would be less likely to break or bend out of shape. 

	Regarding claim 2, McElfresh as modified teaches of the invention in claim 1, but does not appear to teach of further comprising a tapered entrance coupled to the trap housing, the tapered entrance being coupled to the top side around the entrance aperture within the trap interior.
	Holst teaches of further comprising a tapered entrance (funnel 6 is a tapered entrance) coupled to the trap housing (1), the tapered entrance being coupled to the top side around the entrance aperture (top of trap housing 1) within the trap interior (tapered entrance is coupled to the top side of the entrance aperture within the trap interior of the trap housing 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Holst to have a tapered entrance coupled to the top side around the entrance aperture in order to make the rodents slip and slide into the trap interior as motivated by Holst (lines 60-65). 

Regarding claim 5, McElfresh as modified teaches of the invention in claim 1, and further comprising (Annotated Fig. 1 below) a tube stand (stand supporting tube 11 with weight 21 mounted on lever 22), the tube stand comprising a base (flat bottom of the tube stand), a post extending from the base (legs of the tube stand below the weight 21), and a support coupled to the post (support connected to the runway 11), the support being configured to selectively engage the tube wall (support engages with the tube wall of tube 11).

    PNG
    media_image1.png
    571
    424
    media_image1.png
    Greyscale

Annotated Fig. 1 of McElfresh

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) as modified by Holst (GB 444,794) and Schwartz et al. (US 2008/0120895), hereinafter Schwartz, as applied to claim 1 above, and further in view of Werning (US 2005/0039295).
	Regarding claim 3, McElfresh as modified teaches of the invention in claim 1, and further comprising the tube receiver coupled to the top side (page 2 lines 4-7 of Holst, ladder is preferably hingedly connected to the top side of the funnel adjacent to the entrance aperture). 
McElfresh does not appear to teach further comprising the tube receiver having at least two tube clips coupled to the top side, each tube clip having a riser portion extending vertically from the top side and a horizontal portion extending perpendicularly from the riser portion towards the entrance aperture; the trap end of the tube having a collar, a lip of the collar being selectively engageable under the horizontal portion of each tube clip.
	Werning is in the field of tube connections and teaches (Fig. 5) of the tube receiver having at least two tube clips (twist-lock latches 180) coupled to the top side (top side of canister 105), each tube clip (180) having a riser portion extending vertically (Fig. 4, vertical side of clip 180) and a horizontal portion extending perpendicularly from the riser portion (contoured ramp 310) towards the entrance aperture (open top of canister 105); the trap end (Fig. 7, end of receptacle 115 close to the locking mechanism 300) of the tube (receptacle 115) having a collar (Fig. 6, handle 600 on top edge of receptacle 115), a lip of the collar (end portions 610) being selectively engageable under the horizontal portion of each tube clip (Fig. 8, end portions 610 selectively engaged under the horizontal portion of each tube clip 180).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh as modified by Holst to incorporate the teachings of Werning to have tube clips as described above in order to securely hold the tube onto the top side and prevent it from detaching due to an upwards force.  

Claims 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) as modified by Holst (GB 444,794) and Schwartz et al. (US 2008/0120895), hereinafter Schwartz, as applied to claim 1 above, and further in view of Vorhies et al. (US 2005/0097808), hereinafter Vorhies.
Regarding claim 4, McElfresh as modified teaches (Fig. 14) of the invention in claim 1, but does not teach of further comprising a bait bowl, the bait bowl being selectively placed within the trap interior on the bottom side and configured to hold pest bait.	
Vorhies is in the field of rodent traps and teaches (Fig. 1c) of a bait bowl (bait can 47a), the bait bowl (47a) being selectively placed within the trap interior (interior of trap assembly 10) on the bottom side and configured to hold pest bait (placed on the bottom side and is configured to hold bait).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a bait bowl in the trap interior in order to lure the rodent into the trap and keep the bait in one area. 

Regarding claim 8, McElfresh as modified teaches of the invention in claim 1, but does not appear to teach further comprising a sensor coupled to the trap housing, the sensor being configured to generate an auditory alert when a pest is detected within the trap interior.
Vorhies teaches of a sensor coupled to the trap housing, the sensor (Fig. 5, ¶0070, one or more sensors mounted in the trap which are plugged into the comm module 11 via plug 114) being configured to generate an auditory alert when a pest is detected within the trap interior (¶0096, the system can be configured to give an audio alert 326 when an animal is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a sensor coupled to the trap housing and being configured to generate an auditory alert when a pest is detected in the trap interior in order to alert the user that a pest is in the container. 

Regarding claim 11, McElfresh as modified teaches of the invention in claim 1, but does not appear to teach of further comprising the tube wall having a plurality of circular support ribs.
	Vorhies teaches (Fig. 1c) of the tube wall (wall of tube 12) having a plurality of circular support ribs (multiple circular ribs on the tube wall).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a plurality of circular support ribs in order to support the shape of the tube and to prevent it from collapsing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) as modified by Holst (GB 444,794) and Schwartz et al. (US 2008/0120895), hereinafter Schwartz, as applied to claim 5 above, and further in view of Taylor (US 4,683,673).
	Regarding claim 6, McElfresh as modified teaches of the invention in claim 5, but does not appear to teach of further comprising the tube stand being dimensioned to position the support above the top side of the trap housing.
	Taylor is in the field of pest management and teaches (Fig. 1) of the tube stand (boom 20) being dimensioned to position the support (ring connected to the flexible tubing 12) above the top side of the housing (fan 22) (boom 20 positions the tube above the housing 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Taylor to dimension the tube stand such that it positions the support above the top side of the housing in order to prevent the tube from bending and pinching on the edges of the trap housing when it is connected to the top side of the trap housing and to have a steeper slope to direct the rodent into the trap housing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) as modified by Holst (GB 444,794) and Schwartz et al. (US 2008/0120895), hereinafter Schwartz, as applied to claim 5 above, and further in view of Theys (US 1,873,672).
	Regarding claim 7, McElfresh as modified teaches of the invention in claim 5, but does not appear to teach the support being U-shaped and lying in a plane not coplanar with a plane of the post.
	Theys is in the field of support stands and teaches (Fig. 1) of the support being U-shaped (Fig. 5, cross portion 7) and lying in a plane not coplanar with a plane of the post (not coplanar with the post 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Theys to have the support U-shaped and not coplanar with a plane of the post in order to smoothly guide and support the tube from the higher elevation at the top side and then toward the ground surface.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) as modified by Holst (GB 444,794), Schwartz et al. (US 2008/0120895), hereinafter Schwartz, and Vorhies et al. (US 2005/0097808), hereinafter Vorhies, as applied to claim 8 above, and further in view of Walsh (US 8,701,339).
Regarding claim 9, McElfresh as modified teaches of the invention in claim 8, but does not appear to teach of further comprising the sensor being coupled to the top side within the trap interior, the sensor having a motion detector and a speaker.
Walsh is in the field of rodent traps and teaches (Fig. 6 and 7) of comprising the sensor (sensor 203A) being coupled to the top side within the trap interior (sensor 203A coupled to top side of the interior of tube trap 201), the sensor having a motion detector (Col. 5 lines 39-46, sensor 203A can detect the presence of a pest 130 by motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Walsh to have the sensor on the top side of the trap interior and be a motion detector in order to have the motion detector be able to detect motion in the whole trap interior. 
Vorhies teaches of the sensor having a motion detector and a speaker (¶0070, the light 110 can be replaced with a motion detector; ¶0089, computer system 8 includes a speaker).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a sensor having a motion detector and a speaker in order to detect when an animal is in the trap and quickly give an auditory alarm to alert the user that there is an animal in the trap. 

Regarding claim 10, McElfresh as modified teaches of the invention in claim 8, but does not appear to teach of further comprising an upper face of the sensor extending through the top side of the trap housing.
Walsh teaches (Fig. 6) of an upper face of the sensor (sensing means 203) extending through the top side of the trap housing (extends through the top side of trap housing 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Walsh to have the sensor extend through the top side of the trap housing in order to have greater range of detecting movement or other parameters in the trap interior and to connect wires or other modules to the sensor without interfering with the trap interior as seen in Fig. 6 of Walsh as the plugs 205 and 206 are connected to the sensor 203 outside of the trap housing.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McElfresh (US 1,436,272) in view of Holst (GB 444,794), Vorhies et al. (US 2005/0097808), hereinafter Vorhies, Werning (US 2005/0039295), Schwartz et al. (US 2008/0120895), hereinafter Schwartz, Theys (US 1,873,672), and Walsh (US 8,701,339).
Regarding claim 12, McElfresh teaches (Fig. 1) of a humane pest trap apparatus (Lines 9-12, animal trap) comprising:
a trap housing (cage 5) having a front side separated from a back side, a left side separated from a right side, and a top side separated from a bottom side defining a trap interior (cage 5 has back, left, right, top, and bottom sides defining a trap interior), the right side having a release aperture (aperture by hinged door 6) extending through to the trap interior, an entrance aperture (aperture at hinged platform 20 in which the pest falls into the trap interior);
a release door (hinged door 6) coupled to the trap housing (5), the release door (6) being hingeably coupled to the right side and selectively covering and uncovering the release aperture (hinged door 6 is on the right side and selectively covers and uncovers the release aperture);
a tube receiver (fastening devices 17) coupled to the trap housing (5), a tube (runway 11) having a tube wall extending from a trap end (Fig. 2, end of runway 11 connecting to second runway 16) to an open end (open ends at the lateral branches 10), the trap end being selectively engageable with the tube receiver (trap end engages with the tube 11 through the tube receiver 17) to fully encompass the entrance aperture (entrance aperture at platform 20 is fully encompassed by the trap end with second runway 16), 
a tube stand (Annotated Fig. 1 above, stand supporting tube 11 with weight 21 mounted on lever 22), the tube stand comprising a base (flat bottom of the tube stand), a post extending from the base (legs of the tube stand below the weight 21), and
a support coupled to the post (support connected to the runway 11), the support being configured to selectively engage the tube wall (support engages with the tube wall of tube 11), 
McElfresh does not appear to teach the top side having an entrance aperture extending through to the trap interior, a tapered entrance coupled to the trap housing, the tapered entrance being coupled to the top side around the entrance aperture within the trap interior;
a bait bowl, the bait bowl being selectively placed within the trap interior on the bottom side and configured to hold pest bait;
the tube receiver being coupled to the top side adjacent the entrance aperture, the tube receiver having at least two tube clips coupled to the top side, each tube clip having a riser portion extending vertically from the top side and a horizontal portion extending perpendicularly from the riser portion towards the entrance aperture;
the trap end of the tube having a collar, a lip of the collar being selectively engageable under the horizontal portion of each tube clip,
the tube wall being substantially flexible to allow the open end to rest perpendicular to the ground, the tube wall having a plurality of circular support ribs;
the support being U-shaped and lying in a plane not coplanar with a plane of the post; and
a sensor coupled to the trap housing, the sensor being configured to generate an auditory alert when a pest is detected within the trap interior, comprising an upper face of the sensor extending through the top side of the trap housing.
Holst is in the field of rodent traps and teaches (Fig. 1) of the top side (top side of vessel 1) having an entrance aperture (open top of funnel 6) extending through to the trap interior (extends into the trap interior of vessel 1), the receiver being coupled to the top side adjacent the entrance aperture (page 2 lines 4-7, ladder is preferably hingedly connected to the top side of the funnel adjacent to the entrance aperture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Holst to move the entrance aperture to the top side and have the tube receiver coupled to the top side adjacent the entrance aperture in order to make the animal slip into the trap interior and prevent the animal from climbing out as motivated by Holst (Lines 24-34).
Holst teaches of further comprising a tapered entrance (funnel 6 is a tapered entrance) coupled to the trap housing (1), the tapered entrance being coupled to the top side around the entrance aperture (top of trap housing 1) within the trap interior (tapered entrance is coupled to the top side of the entrance aperture within the trap interior of the trap housing 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Holst to have a tapered entrance coupled to the top side around the entrance aperture in order to make the rodents slip and slide into the trap interior as motivated by Holst (lines 60-65).
Vorhies is in the field of rodent traps and teaches (Fig. 1c) of a bait bowl (bait can 47a), the bait bowl (47a) being selectively placed within the trap interior (interior of trap assembly 10) on the bottom side and configured to hold pest bait (placed on the bottom side and is configured to hold bait).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a bait bowl in the trap interior in order to lure the rodent into the trap and keep the bait in one area.
Werning is in the field of tube connections and teaches (Fig. 5) of the tube receiver having at least two tube clips (twist-lock latches 180) coupled to the top side (top side of canister 105), each tube clip (180) having a riser portion extending vertically (Fig. 4, vertical side of clip 180) and a horizontal portion extending perpendicularly from the riser portion (contoured ramp 310) towards the entrance aperture (open top of canister 105); the trap end (Fig. 7, end of receptacle 115 close to the locking mechanism 300) of the tube (receptacle 115) having a collar (Fig. 6, handle 600 on top edge of receptacle 115), a lip of the collar (end portions 610) being selectively engageable under the horizontal portion of each tube clip (Fig. 8, end portions 610 selectively engaged under the horizontal portion of each tube clip 180).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh as modified by Holst to incorporate the teachings of Werning to have tube clips as described above in order to securely hold the tube onto the top side and prevent it from detaching due to an upwards force.  
Schwartz is in the field of rodent traps and teaches (Fig. 1) of the tube wall (tube 14) being substantially flexible to allow the open end (opening 15) to rest perpendicular to the ground (¶0059, tubes 14 are preferably flexible tubes that allows the open end 15 to rest perpendicular to the ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to have a flexible tube to allow the open end to rest perpendicular to the ground in order to change the direction of the ramp and direct the rodents from the intended direction and a flexible tube would be less likely to break or bend out of shape.
Vorhies teaches (Fig. 1c) of the tube wall (wall of tube 12) having a plurality of circular support ribs (multiple circular ribs on the tube wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a plurality of circular support ribs in order to support the shape of the tube and to prevent it from collapsing.
Theys is in the field of support stands and teaches (Fig. 1) of the support being U-shaped (Fig. 5, cross portion 7) and lying in a plane not coplanar with a plane of the post (not coplanar with the post 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Theys to have the support U-shaped and not coplanar with a plane of the post in order to smoothly guide and support the tube from the higher elevation at the top side and then toward the ground surface.
Vorhies teaches of a sensor coupled to the trap housing, the sensor (Fig. 5, ¶0070, one or more sensors mounted in the trap which are plugged into the comm module 11 via plug 114) being configured to generate an auditory alert when a pest is detected within the trap interior (¶0096, the system can be configured to give an audio alert 326 when an animal is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Vorhies to have a sensor coupled to the trap housing and being configured to generate an auditory alert when a pest is detected in the trap interior in order to alert the user that a pest is in the container. 
Walsh teaches (Fig. 6) of an upper face of the sensor (sensing means 203) extending through the top side of the trap housing (extends through the top side of trap housing 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElfresh to incorporate the teachings of Walsh to have the sensor extend through the top side of the trap housing in order to have greater range of detecting movement or other parameters in the trap interior and to connect wires or other modules to the sensor without interfering with the trap interior as seen in Fig. 6 of Walsh as the plugs 205 and 206 are connected to the sensor 203 outside of the trap housing.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647